F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                        August 24, 2005
                                 TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk

 CHARLES D. LEE,

       Petitioner - Appellant,
                                                        No. 05-7029
 v.                                              (D.C. No. CIV-03-200-WH)
                                                        (E.D. Okla.)
 MIKE MULLIN, Warden,

       Respondent - Appellee.


                             ORDER
              DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, O’BRIEN, and TYMKOVICH, Circuit Judges.


      Charles DeShaun Lee, an inmate appearing pro se, seeks a certificate of

appealability (“COA”) to appeal from the district court’s denial of his habeas

petition filed pursuant to 28 U.S.C. § 2254. On appeal, Mr. Lee claims that his

petition was wrongly dismissed as untimely. Because Mr. Lee has not made “a

substantial showing of the denial of a constitutional right,” 28 U.S.C. §

2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483-84 (2000), we deny a COA and

dismiss the appeal.

      Mr. Lee pleaded guilty in Oklahoma state court on May 15, 1990. The

court accepted the plea and Mr. Lee was convicted. Mr. Lee did not seek to
timely withdraw his guilty plea or seek a direct appeal to the Oklahoma Court of

Criminal Appeals. Mr. Lee filed a petition for habeas corpus on March 19, 2003.

The district court denied Mr. Lee’s petition as time-barred under the one-year

limitation provision of the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”). 28 U.S.C. § 2244(d).

      AEDPA applies a one-year limitation period from the date of final

conviction. Id. Because he did not choose to appeal, Mr. Lee’s conviction

became final on May 25, 1990, ten days after the entry of judgment and sentence.

See Okla. Ct. Crim. App. R. 4.2(A). Because his conviction became final on or

before April 24, 1996, to be timely, Mr. Lee’s petition for writ of habeas corpus

must have been filed by April 24, 1997. See United States v. Hurst, 322 F.3d

1256, 1261 (10th Cir. 2003).

      AEDPA’s time limitation is tolled while a properly-filed application for

state post-conviction relief is pending. 28 U.S.C. § 2244(d)(2). Because Mr. Lee

did not initiate post-conviction proceedings until June 27, 2002, long after

expiration of the limitation period, there is no statutory tolling. See May v.

Workman, 339 F.3d 1236, 1237 (10th Cir. 2003) (citing 28 U.S.C. § 2244(d)(2)).

      AEDPA’s one-year period of limitations is also subject to equitable tolling

in extraordinary circumstances. Miller v. Marr, 141 F.3d 976, 978 (10th Cir.

1998). In this case, we find no “circumstances where the limitation period at


                                         -2-
least raises serious constitutional questions and possibly renders the habeas

remedy inadequate and ineffective.” Id. at 978. We find, as did the district court,

that nothing alleged by Mr. Lee amounts to an extraordinary circumstance that

warrants equitable tolling.

      We DENY Mr. Lee’s application for a COA, DENY his motion for IFP

status as moot, and DISMISS the appeal.



                                       Entered for the Court



                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -3-